DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page5-6, filed 04/19/2021 with respect to claim1, 4-8 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim1 recites a periphery monitoring device comprising: a processor configured to:
 generate a display image obtained by viewing, from a virtual viewpoint, a point of gaze in a virtual space including a model obtained by pasting a captured image obtained by imaging a surrounding area of a vehicle using an imaging unit provided on the vehicle to a three-dimensional plane around the vehicle, and including a three-dimensional vehicle image; and output the display image to a display, wherein the processor changes a height of the virtual viewpoint in conjunction with a directional component in a vehicle width direction of the vehicle image when an instruction is made through an operation input unit to move the virtual viewpoint, wherein the processor moves a position of the virtual viewpoint in a front-rear direction of the vehicle image in a traveling direction of the vehicle image as the virtual viewpoint moves away from a center in a vehicle width direction of the vehicle image.

	Claim6 recites a periphery monitoring device comprising: a processor configured to: generate a display image obtained by viewing, from a virtual viewpoint a point of gaze in a virtual space including a model obtained by pasting a captured image obtained by imaging a surrounding area of a vehicle using an imaging unit provided on the vehicle to a three-dimensional plane around the vehicle, and including a three-dimensional vehicle image: and output the display image to a display, wherein the processor changes a height of the virtual viewpoint in conjunction with a directional component in a vehicle width direction of the vehicle image when an instruction is made through an operation input unit to move the virtual viewpoint; wherein the processor sets transmittance of the vehicle image to first transmittance when the height of the virtual viewpoint is a first height, and sets the transmittance of the vehicle image to second transmittance lower than the first transmittance when the height of the virtual viewpoint is a second height lower than the first height.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484